LAWRENCE, Judge.
We have for review the judgments and sentences in three cases. The sentencing order in case 94-408 imposes costs upon Gerald Devon Smith for each count on which he was convicted. It was error to impose costs for each count; costs must be imposed on a per-case basis. Hunter v. State, 651 So.2d 1258 (Fla. 1st DCA 1995).
We thus reverse the costs’ award in case 94-408, and remand for consistent proceedings. We affirm the judgments and sentences in all other respects.
ERVIN and MICKLE, JJ., concur.